department of the treasury exempt_organizations rulings and agreements employer_identification_number contact person - 1d number contact telephone number til internal_revenue_service p o box room cincinnati oh number release date date date legend the fund cholarship fund college college iniversity university financial aid office dear ‘our records indicate that x was determined to be a private_foundation as defined in sec_509 of the code in january of at that time the service approved your grant making program this letter modifies our letter dated date we have considered your request dated date for advance approval of the changes to your grant-making program under sec_4945 g of the internal_revenue_code your letter indicates that x will operate a grant-making program called y the purpose of x is to create a grant program the purpose of will send applications to f at b c the amount of the grants is between w and y x and e application will be reviewed and considered on recommendation of f at and e f will be instructed to forward the selected applications to csa for scoring preparation of the scholarship committee the applicants must obtain the following criteria a be a student enrolied at b c d and e b be studying in the filed of law medicine or the ministry c have a minimum cumulative gpa of on a scale demonstrate high personal character e demonstrate academic ability and achievement and f demonstrate financial need is to provide scholarship grants to students who attend b c d and e id family members or relatives of trustees scholarship committee members or selection committee members are not eligible to apply for scholarships employees of g and their family members or relatives are not eligible to apply for scholarships scholarships may be awarded for any stated period and for varying amounts as determined by the scholarship committee awards will be applied for tuition only scholarship awards will be paid in equal installments at the beginning of each academic period during the academic year checks will be made payable to and mailed directly to b c d and e upon receipt of a bill or certificate of enrollment form from b c d and e unused funds will be returned to y scholarships are non-renewable however former recipients may reapply for a scholarship students must maintain satisfactory progress and a minimum gpa of on scale to reapply for a scholarship the following year in the event of serious malfeasance breach of traditional conduct or conduct involving moral turpitude a scholarship may be terminated at any time within the discretion of the selection committee whose decisions shall be final and binding sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship ot fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 b i ame the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or g the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that gi its grant procedure includes an objective and nondiscriminatory selection process such pr the acti jure is reasonably calculated to result in performance by grantees of s that the grants are intended to finance and gii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b of the code ‘the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all awatd distributions can be substantiated upon request by the intemal revenue service this determination is directed only to the organization that requested it sec_6110g of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above in sincerely yours robert choi director exempt_organizations rulings and agreements
